Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 08, 2017

The Court of Appeals hereby passes the following order:

A17A1673. CITY OF AUGUSTA v. GEORGIA DEPARTMENT OF PUBLIC
    HEALTH.

      In this direct appeal, the City of Augusta seeks review of the superior court’s
order affirming an administrative decision of the Georgia Department of Public
Health. The trial court’s order, however, is not subject to direct appeal.
      Pursuant to OCGA § 5-6-35 (a) (1), appeals from orders of superior courts
reviewing decisions of state administrative agencies must be initiated by filing an
application for discretionary review. See Dunlap v. City of Atlanta, 272 Ga. 523, 524
(531 SE2d 702) (2000). The City’s failure to follow the required appellate procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/08/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.